                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

CORY JAY GARRISON                                                               PLAINTIFF

V.                          CASE NO. 4:18-CV-776-SWW-BD

SALINE COUNTY
DETENTION FACILITY, et al.                                                DEFENDANTS

                                         ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

from Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Garrison’s claims against the Detention Facility are DISMISSED, with

prejudice. His claims against the Doe Defendants are DISMISSED, without prejudice.

The Clerk is instructed to terminate the Detention Facility and the Doe Defendants as

parties to this lawsuit.

       IT IS SO ORDERED, this 1st day of March, 2019.



                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
